DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-11, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (JP 2016159664 with English Machine Translation). 
Regarding claim 1, Murata discloses a pneumatic tire (title) comprising a tread portion (1) and a pair of sidewall portions (2) each extending inwardly in a tire radial direction from the tread portion (1) (see Fig. 1), wherein at least one of the pair of the sidewall portions (2) is provided with at least one side protector outwardly in a tire axial direction (see Modified Figure 3 below), and the side protector is provided with a groove (42), a cut-out portion (45) connected with the groove (42) (see Fig. 3; [0027]), and a sipe (44) connected with the groove (see Fig. 3; [0027]). 

    PNG
    media_image1.png
    327
    610
    media_image1.png
    Greyscale

Modified Figure 3, Murata
Regarding claim 2, Murata discloses all of the limitations as set forth above for claim 1. Murata further discloses that the cut-out portion (45) extends in a width direction of the groove (see Modified Figure 3 above). 
Regarding claim 4, Murata discloses all of the limitations as set forth above for claim 1. Murata further discloses that the side protector is divided by the groove (42) into a first protector portion and a second protector portion having a surface area smaller than the first protector portion (see Modified Figure 3 below). 

    PNG
    media_image2.png
    349
    610
    media_image2.png
    Greyscale

Modified Figure 3, Murata
Regarding claim 6, Murata discloses all of the limitations as set forth above for claim 1. Murata further discloses that in a front view of the at least one sidewall portion (2), the sipe (4) includes a first portion and a second portion which is bent with respect to the first portion (see Modified Figure 3 below). 

    PNG
    media_image3.png
    371
    528
    media_image3.png
    Greyscale

Modified Figure 3, Murata
Regarding claim 7, Murata discloses all of the limitations as set forth above for claim 6. Murata further discloses that the first portion extends linearly along the tire radial direction (see Modified Figure 3 above), and the second portion extends linearly at an angle different from that of the first portion with respect to the tire radial direction (see Modified Figure 3 above). 
Regarding claim 8, Murata discloses all of the limitations as set forth above for claim 1. Murata further discloses that the sipe (44) and the cut-out portion (45) face each other with the groove (42) therebetween (see Modified Figure 3 above; [0027]). 
Regarding claim 9, Murata discloses all of the limitations as set forth above for claim 1. Murata further discloses that in a front view of the at least one sidewall portion (2), the groove (42) includes a first groove portion (see Modified Figure 3 below) and a second groove portion (43) that is bent with respect to the first groove portion (see Modified Figure 3 below). 

    PNG
    media_image4.png
    327
    610
    media_image4.png
    Greyscale

Modified Figure 3, Murata
Regarding claim 10, Murata discloses all of the limitations as set forth above for claim 9. Murata further discloses that the first groove portion extends along the tire radial direction (see Modified Figure 3 above), and the second groove portion (43) is inclined with respect to the tire radial direction (see Modified Figure 3 above). 
Regarding claim 11, Murata discloses all of the limitations as set forth above for claim 10. Murata further discloses that the first groove portion is arranged radially outside the second groove portion (43) (see Modified Figure 3 above). 
Regarding claim 13, Murata discloses all of the limitations as set forth above for claim 1. Murata further discloses that the at least one sidewall portion (2) is provided with a plurality of side protectors (see Fig. 3), the side protectors include first side protectors and second side protectors having different surface shapes from the first side protectors (see Modified Figure 3 below), and the first side protectors have radial lengths each larger than each of radial lengths of the second side protectors (see Modified Figure 3 below). 

    PNG
    media_image5.png
    535
    506
    media_image5.png
    Greyscale

Modified Figure 3, Murata
Regarding claim 14, Murata discloses all of the limitations as set forth above for claim 13. Murata further discloses that the first side protectors and the second side protectors are arranged alternately in a tire circumferential direction (see Fig. 3). 
Regarding claim 15, Murata discloses all of the limitations as set forth above for claim 9. Murata further discloses that a length in a longitudinal direction of the first groove portion is smaller than a length in a longitudinal direction of the second groove portion (see Modified Figure 3 below). 

    PNG
    media_image6.png
    401
    408
    media_image6.png
    Greyscale

Modified Figure 3, Murata
Regarding claim 17, Murata discloses all of the limitations as set forth above for claim 10. Murata further discloses that the at least one sidewall portion (2) is provided with a plurality of the side protectors (see Fig. 3). Murata further discloses that the grooves include first grooves and second grooves (see Modified Figure 3 below). Alternatively, it is possible to interpret the second groove portion (43) of the first grooves as shown in Modified Figure 3 below. Thus, Murata discloses that the second groove portions of the first grooves are inclined to a first side with respect to the tire radial direction, and the second groove portions of the second grooves are inclined to a second side with respect to the tire radial direction. Therefore, Murata satisfies all of the limitations in claim 17. 

    PNG
    media_image7.png
    491
    568
    media_image7.png
    Greyscale

Modified Figure 3, Murata
Regarding claim 18, Murata discloses all of the limitations as set forth above for claim 4. Examiner notes that Murata considers each of the portions (45) to be part of the sipes (44) ([0036]). Thus, it is possible to alternatively interpret the cut-out portion, the groove, the sipe, the first protector portion, and the second protector portion as shown in Modified Figure 3 below. Therefore, with this interpretation, it is clear that Murata discloses that the cut-out portion is provided in the first protector portion. 

    PNG
    media_image8.png
    333
    618
    media_image8.png
    Greyscale

Modified Figure 3, Murata
	Regarding claim 19, Murata discloses all of the limitations as set forth above for claim 6. Murata further discloses that the sipe (44) is formed by the first portion and a pair of the second portions connected to both ends of the first portion (see Modified Figure 3 below). 

    PNG
    media_image9.png
    358
    549
    media_image9.png
    Greyscale

Modified Figure 3, Murata
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP 2016159664 with English Machine Translation).
Regarding claim 3, Murata discloses all of the limitations as set forth above for claim 1. Murata fails to explicitly disclose, however, a relationship between a width of the groove (42) and a length in a tire circumferential direction of the side protector. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the relationship between a width of the groove (42) and a length in a tire circumferential direction of the side protector. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 3 of Murata, one of ordinary skill in the art would have found that a width of the groove is about 10% of a length in a tire circumferential direction of the side protector, thus suggesting the claimed range of 10% or more and 40% or less. 
Therefore, while Murata does not explicitly state a value for the relationship between a width of the groove (42) and a length in a tire circumferential direction of the side protector, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a value for this relationship to be within the claimed range because the drawings reasonably suggest doing so. Thus, Murata satisfies all of the limitations in claim 3.
Regarding claim 16, Murata discloses all of the limitations as set forth above for claim 9. Murata fails to explicitly disclose, however, that an intersection angle θ2 between the first groove portion and the second groove portion is 110 degrees or more and 160 degrees or less. 
One of ordinary skill in the art would have found it obvious to use the scale of the drawings as a starting point in their design process, specifically in choosing the intersection angle between the first groove portion and the second groove portion. While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972). Based on Fig. 3 of Murata, one of ordinary skill in the art would have found that the intersection angle between the first groove portion and the second groove portion is about 110 degrees, thus suggesting the claimed range of 110 degrees or more and 160 degrees or less. 
Therefore, while Murata does not explicitly state a value for the intersection angle between the first groove portion and the second groove portion, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen a value for this angle to be within the claimed range because the drawings reasonably suggest doing so. Thus, Murata satisfies all of the limitations in claim 16.
Regarding claim 20, Murata discloses all of the limitations as set forth above for claim 1. Murata further discloses that the sipe (44) has a width of less than 1.5 mm ([0014]), encompassing the claimed range of less than 0.8 mm. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP §2144.05. 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Murata (JP 2016159664 with English Machine Translation) in view of Yamakawa (JP 2017124733 with English Machine Translation).
Regarding claim 5, Murata discloses all of the limitations as set forth above for claim 1. Murata fails to disclose, however, that a distance in the tire radial direction between the cut-out portion and a tread edge is 25% or more and 40% or less of the tire section height. 
Yamakawa teaches a similar pneumatic tire (title) comprising a tread portion (1) and a pair of sidewall portions (2), wherein at least one of the pair of the sidewall portions (2) is provided with at least one side protector (42) protruding outwardly in a tire axial direction (see Figs. 1 and 4). Yamakawa further teaches that a distance between the innermost edge of the side protector (42) in a tire radial direction between a tread edge is 20% or more of the tire section height ([0040]; see Fig. 1). Yamakawa further teaches that this configuration allows for sufficient traction, particularly when the tire comes into contact with mud or the like ([0043]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the side protector disclosed by Murata to have dimensional relationship with the tire section height taught by Yamakawa because they would have had reasonable expectation that this would allow for sufficient traction when the tire comes into contact with mud or the like. 
Therefore, even though the cut-out portion disclosed by modified Murata is not located at the innermost edge of the side protector, since a distance in the tire radial direction between the innermost edge of the side protector and a tread overlaps with the claimed range of 25% or more and 40% or less of the tire section height, it would have been obvious for the distance in the tire radial direction between the cut-out portion and a tread edge to also overlap with the claimed range since the cut-out portion is located within the side protector. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 12, Murata discloses all of the limitations as set forth above for claim 1. Murata fails to disclose, however, that a radial length of the side protector is 15% or more and 30% or less of the tire section height. 
Yamakawa teaches a similar pneumatic tire (title) comprising a tread portion (1) and a pair of sidewall portions (2), wherein at least one of the pair of the sidewall portions (2) is provided with at least one side protector (42) protruding outwardly in a tire axial direction (see Figs. 1 and 4). Yamakawa further teaches that a radial length of the side protector (42) is 20% or more of the tire section height ([0040]; see Fig. 1), overlapping the claimed range of 15% or more and 30% or less. In the case where the claimed range overlaps the range disclosed by the prior art, a prima facie case of obviousness exists. See MPEP §2144.05. Yamakawa further teaches that this configuration allows for sufficient traction, particularly when the tire comes into contact with mud or the like ([0043]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the side protector disclosed by Murata to have the radial length taught by Yamakawa because they would have had a reasonable expectation that doing so would allow for sufficient traction when the tire comes into contact with mud or the like. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749